ON MOTION FOR REHEARING
SHIVERS, Judge.
PERC has filed a Motion for Rehearing or for Clarification of Order. Pursuant to the Motion for Clarification, it is called to our attention that we did not explicitly address in our opinion whether the Association’s representation-certification petition *1376should be dismissed. In that regard, we order the Association’s representation-certification dismissed under the circumstances of this case. See North Brevard County Hospital District, Inc. v. PERC, 392 So.2d 556 (Fla. 1st DCA 1980); City of Ocoee v. Central Florida, 389 So.2d 296 (Fla. 5th DCA 1980).
Our opinion being so clarified, the Motion for Rehearing is denied.
BOOTH and WIGGINTON, JJ., concur.